Citation Nr: 0332757	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cognitive 
disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1983 to April 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDINGS OF FACT

1.  The appellant served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The most probative medical evidence shows that the 
veteran has a cognitive disorder that is due to an 
undiagnosed illness.


CONCLUSION OF LAW

The criteria to establish service connection for a cognitive 
disorder due to undiagnosed illness have been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that in a March 2001 letter, the veteran was 
notified of the information and evidence necessary to 
substantiate his claim, and informed of which evidence, if 
any, the veteran was expected to obtain and submit, and which 
evidence was to be retrieved by VA.  Due to the favorable 
determination contained herein,  further description as to 
how the VCAA has been met in this case is unnecessary.

II. Evidence

The veteran maintains that he is entitled to service 
connection for a cognitive disorder.  He asserts that he 
developed this disorder either as a result of a head injury 
during service, or due to an undiagnosed illness resulting 
from his service in Southwest Asia.  A review of the 
veteran's service personnel records reveal that the veteran 
served in Saudi Arabia from September 1990 to March 1991.

On VA examination in July 1994, the veteran complained of 
memory loss.  The diagnoses included decreased memory.  The 
VA examiner did not provide an opinion as to the etiology of 
this diagnosis.

The veteran was examined by a VA psychologist in July 1998.  
On formal neuropsychological testing, the veteran was noted 
to have clinically significant impairment in memory, 
information processing, and general cognitive functioning.  
There was definite evidence of deterioration from a higher 
premorbid level.  The examiner stated that testing revealed 
definite evidence of memory dysfunction.  The VA psychologist 
stated that the etiology of the veteran's cognitive decline 
was not immediately obvious.  He noted that the results were 
similar to that seen in Alzheimer's disease, but that the 
veteran was too young for that to be a probable diagnosis.  
The VA psychologist also noted that the veteran had a history 
of a head injury, but that the veteran had apparently 
recovered fully after the actual accident.  The examiner 
further noted that it was possible that the veteran had an 
occult neopathological process, such as possible 
hydrocephalous.  The examiner noted that the test results 
would be consistent with hydrocephalous, but were not 
specifically diagnostic of such.

The veteran was provided a VA neurological examination in 
August 1998.  The examiner noted that the veteran did have 
problems with memory and recall.  Also noted of significance 
was a deterioration in scholastic performance.  The examiner 
stated that in view of a neuropsychology report, and the 
results of MRI and SPECT scans, the veteran met the criteria 
for a progressive degenerative disorder of the brain.  The 
examiner indicated that the most likely diagnosis was Pick's 
disease idiopathic disorder, not related to Gulf War 
experience.  

A July 15, 1999 VA psychologist's report notes that a June 
1999 SPECT scan showed the veteran to have a few small 
cortical perfusion defects in the parietal convexity.  The 
severity was noted to be mild, possibility consistent with 
the pattern seen in other Gulf War veterans, but not 
distinguishable from substance abuse.  The psychologist 
opined that the veteran's symptoms and presentation were 
typical of those veterans with Gulf War Syndrome.  The 
examiner further stated that there was no indication of a 
neurodegenerative disease, such as Pick's disease or 
Alzheimer's disease.  The VA examiner noted that there was no 
known etiology or treatment for Gulf War Syndrome, and that 
because some have considered that the syndrome could be 
caused by nerve gas agents, drugs with anti-cholinergic side 
effects should be avoided.

On VA mental disorders examination on July 22, 1999, the 
diagnoses included cognitive disorder (chronic degenerative 
brain disease).  The examiner noted that the veteran had been 
given a diagnosis of Pick's disease by the neurology 
department.

The veteran submitted a May 2001 statement from his wife.  
The veteran's wife asserted that on the veteran's return from 
Desert Storm, the veteran started forgetting things.  She 
noted that a doctor had told the veteran that he did not have 
Pick's disease.  She further stated that a VA doctor had told 
them that the veteran was still suffering from an accident he 
had while he was stationed in Germany.

On VA examination in August 2001, it was noted that the 
veteran had slow and halting speech, and that he exhibited 
word-finding problems.  The veteran exhibited problems in 
short-term, intermediate, and long-term memory.  Apart from 
his word-finding problems and memory deficits, there were no 
abnormal findings regarding the veteran's thought processes.  
The diagnoses included dementia, not otherwise specified.  
Since the medical evidence revealed that the veteran had 
fully recovered in all areas of cognitive functioning 
following head trauma in a motor vehicle accident during 
service, the examiner did not believe that the veteran's 
dementia was related to the inservice trauma.  The examiner 
also noted that a VA psychiatrist had attributed the 
veteran's memory problems to "Gulf War syndrome" and that a 
VA neurologist had diagnosed the veteran with Pick's disease.

III.  Legal Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  



Service connection - undiagnosed illnesses

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior 
law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C.A. 1117(d).  Section 202(a) also 
expanded compensation availability for Persian Gulf veterans 
to include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster 
of signs or symptoms.  

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed.Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than the three identified in section 202(a) as a 
"medically unexplained chronic multisymptom illness;" 
therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  See 68 Fed.Reg. 34539-543 (June 10, 2003).  It 
was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003).


There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(3).  A disability is considered chronic 
if it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994). 

As noted above, the military records reflect that the veteran 
served in the Southwest Asia theater of operations.  His 
personnel records show that he served in Saudi Arabia from 
September 30, 1990 to March 1991.  Therefore, he had active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.


In this case there is an August 1998 neurologist's report 
that attributes the veteran's cognitive disorder to a known 
diagnosis, Pick's disorder.  While two subsequent medical 
examiners noted that the August 1998 neurologist had 
diagnosed Pick's disease, these later examiners did not 
indicate that they personally found the veteran to have 
Pick's disease.  Except for the August 1998 neurologist, none 
of the other medical examiners of record found the veteran to 
have Pick's disease.  Furthermore, a July 1999 VA examiner, 
after examining the veteran's medical history, including the 
August 1998 diagnosis of Pick's disease, was of the opinion 
that the veteran did not have Pick's disease.  

The veteran was first noted to have a memory disorder in July 
1994 and the VA examiner did not attribute the decreased 
memory to a known diagnosis.  In July 1998 a VA psychologist 
noted that the veteran had cognitive decline, but he was 
unsure of the etiology of that decline.  The July 15, 1999 VA 
examiner, after a review of the veteran's medical records, 
was of the opinion that the veteran's cognitive disability 
was a result of Gulf War syndrome.  Finally, an August 2001 
VA examiner found the veteran to have memory deficits and 
indicated that the veteran had dementia, but the examiner was 
unable to determine the cause of the dementia.  The Board 
notes that the veteran has only had one physician attribute 
his cognitive disability to a known diagnosis.  The remainder 
of the medical examiners did not attribute the veteran's 
cognitive disorder to any known illness, and one VA examiner 
specifically stated that the veteran's cognitive disorder was 
due to Gulf War syndrome.  Consequently, the Board finds that 
the balance of the medical evidence reveals that this Persian 
Gulf War veteran has a cognitive disorder which is not 
attributed to a known diagnosis.  At a minimum, the evidence 
is in equipoise in this case as to whether the veteran's 
cognitive deficits are attributable to a known medical 
condition, and he is therefore entitled to have the benefit 
of the doubt resolved in his favor.  Accordingly, the Board 
finds that the veteran meets the criteria for service 
connection for a cognitive disorder due to an undiagnosed 
illness.




ORDER

Entitlement to service connection for a cognitive disorder is 
granted.


REMAND

By rating action in February 2002, the RO denied the 
veteran's claim for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  In May 2002, the RO received a notice of 
disagreement with the February 2002 denial of the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.  The RO has yet to issue 
the veteran a statement of the case on this issue.  Since 
there has been an initial RO adjudication of this claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2003); see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim for a total 
rating based on individual 
unemployability due to service-connected 
disability.  In particular, ensure that 
the notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found 
at 38 C.F.R. § 3.159, are fully complied 
with and satisfied.  Notify the veteran 
of what evidence, if any, he is to submit 
and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003), as well as any other controlling 
legal precedent issued after the date of 
this Board decision.   

2.  Provide the veteran a statement of 
the case as to the issue of entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disability.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  No action is required of the veteran until further 
notice.  This case must be afforded expeditious treatment.

	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



